Citation Nr: 0304362	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-08 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952 and from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  By decision in May 1980, the Board denied the claim for 
entitlement to service connection for chronic disabilities of 
the back and left knee; the veteran did not initiate an 
appeal.

3.  The evidence submitted since the May 1980 Board decision 
pertinent to the claim of service connection for left knee 
condition and the claim of service connection for low back 
condition does not bear directly and substantially on the 
specific matters under consideration because it is not new; 
it is cumulative and redundant and it is not by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1980 Board decision, which denied service 
connection for chronic disabilities of the back and left knee 
is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. 
§ 19.104 (1979).

2.  New and material evidence has not been submitted since 
the May 1980 Board decision pertinent to the claim of service 
connection for left knee condition and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104 (2002), 3.156 (2001).

3.   New and material evidence has not been submitted since 
the May 1980 Board decision pertinent to the claim of service 
connection for low back condition and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104 (2002), 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  The Board notes that the new 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c) (2002).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
instant appeal is based on claims filed prior to that date, 
the amended regulations are not for application.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
letter to the veteran dated in May 2001 and the October 2001 
statement of the case (SOC) specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
the veteran of the evidence necessary to substantiate his 
claims.  The RO advised the claimant by letter dated in May 
2001of what evidence had been submitted and how 
responsibilities in developing the record are divided between 
VA and the claimant.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that veteran has had the 
opportunity to submit evidence and argument in support of his 
appeal.  The veteran has not indicated the existence of any 
outstanding Federal government record that could substantiate 
his claims.  Nor has he referred to any other records that 
could substantiate his claims.  The Board notes that VA 
determined that under the discretionary and explicit 
authority granted by the VCAA, the provisions requiring the 
VA to provide an examination would be applicable to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  66 Fed. Reg. 
45,628.  Since the Board finds that new and material evidence 
has not been submitted, the VA is under no legal obligation 
to afford the veteran an examination.  Since the RO has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 2002).

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West (2002).

At the time of the May 1980 Board decision the record 
included service medical records, private medical records 
between August 1967 and January 1976, VA compensation and 
pension (C&P) physical examinations from June 1974, December 
1975, VA outpatient records from April 1972 to June 1972 and 
April 1975 to July 1975, lay statements from 1978, and a 
personal hearing transcript from May 1979.

Service medical records showed that the veteran presented 
with a left knee injury in November 1950.  Physical 
examination of the knee was negative for swelling or 
ligamentous injury.  Separation examination in June 1952 was 
normal.  When the veteran underwent an airborne training 
physical examination in November 1962, he reported a history 
of knee injury in Korea, 1950, while unloading from a LST 
barge.  The medical examiner's note indicates there was no 
sequela from the injury.  The examination revealed normal 
lower extremities and spine and the veteran was found 
qualified for airborne training.  Separation examination in 
February 1964 was normal.  The veteran indicated occasional 
pain in his left upper knee and thigh when he was examined 
for administrative discharge in October 1964.  Examination of 
the spine and lower extremities was normal.

Private and VA treatment records, and VA C&P physical 
examinations show treatment, injuries, or diagnoses 
pertaining to the back or knee as follows:
lumbar arthrosis-muscle and ligament strain of thoracic and 
lumbar area/while lifting on the job, slipped and fell, 
hurting his back (Dr. L.G.M./August 1967); neck and head pain 
after auto accident (Dr. L.G.M./August 1968); hit in the head 
with cement (Dr. L.G.M./January 1969); muscular strain, 
thoracic spine (D.M.S.C./January 1969); lumbosacral 
instability (Dr. M.D.H./April 1972); arthralgia of uncertain 
etiology, possibly early rheumatoid arthritis or early 
osteoarthritis (VA outpatient/April 1972); mild degenerative 
joint disease in knees (VA outpatient/ May to June 1972); 
myositis paravertebral lumbar area-no evidence of cord 
damage (VA C&P/June 1974); pain in low back, neck, and left 
shoulder (VA outpatient/April-July 1975); lumbosacral spine 
disease without clinical residuals (VA C&P/December 1975); 
and cervical spine diagnosis (Dr. O.E.B./January 1976).

Lay statements from the veteran's wife and sister dated in 
March and February 1978, respectively, indicate service 
injury of the back and knee.  The veteran's wife stated that 
the Red Cross contacted her about the veteran being injured.  
The veteran's sister indicated that he told her numerous 
times about injuries to his back and knee in service.

Dr. R.E.M. provided a nexus opinion dated in May 1979.  He 
opined that the in service incident with the barge "could be 
the underlying cause of his continued complaints."

The veteran testified at a personal hearing in May 1979, 
which describing several post-service injuries in addition to 
the injury in service.  The testimony indicated in summary as 
follows: a fall in 1968 while lifting a patient on a slippery 
floor (Transcript (T.) at p. 9); a motor vehicle accident in 
1976 (T. at pp 11-12); low back strain while working as a 
custodian in 1974 (T. at pp 13-14); low back strain while 
working construction in 1968-69; having his leg pinned on a 
beach by a truck (T. at pp. 15-19); and, receiving medical 
care through pain medications, crutches, a sling (T. at pp. 
19-22).

Since the May 1980 Board decision the veteran submitted a 
letter from Dr. D.H. dated in June 1999 and records from 
G.H.C., dated between May 2000 and May 2002.  Dr. D.S.H. 
wrote that the veteran was being treated by her for ongoing 
left knee pain, which he attributes to a service-connected 
injury.  She requests reconsideration of his case.  Dr. H. 
referred the veteran to Dr. J.P.B. of G.H.C. for further 
treatment.  Records show that Dr. B. first examined the 
veteran in May 2000, at which time, the veteran reported a 
history of injuring his back and left knee in service.  He 
described an incident where he was pinned between two trucks 
during a LSST landing.  Current complaints included low back 
pain with some radiation, numbness, and tingling in both legs 
and fairly chronic pain more medially in his knee and 
occasional clicking.  He denied swelling, specific weakness, 
and generalized discomfort.  Dr. B. ordered X-rays of the 
lumbosacral spine and left knee.  Following a physical 
examination, the diagnostic assessment included the 
following: 1) degenerative disk disease lumbar spine with 
radiculitis, (2) possible associated diabetic peripheral 
neuropathy, and (3) osteoarthritis left knee.  Dr. B. 
indicated that the veteran presently informed him that since 
a significant back injury in 1950, he has continued to have 
back and left knee pain.  Dr. B. concluded that based on that 
history, he thought that the veteran's current knee and back 
disorder was service-connected.  

Dr. B. saw the veteran again in May 2002.  He indicated that 
the X-rays taken in May 2000 were interpreted to show 
degenerative left knee changes.  Dr. B. opined that on a more 
probable than not basis, the injuries the veteran incurred in 
Korea as he described them, sounded severe enough to be 
responsible for his progressive arthritis.

II.  Analysis

Prior to re-adjudicating the issue of service connection or 
any other issues going to the merits, the Board must first 
establish jurisdiction over this matter.  In order to 
establish jurisdiction, the Board must initially consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for left knee 
condition and service connection for low back condition.  
38 C.F.R. §§ 5108, 7104 (2002).  The Board must proceed in 
this fashion regardless of the determination the RO made on 
the issue of new and material evidence.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed.Cir. 1996).

The Board notes that the evidence submitted since the May 
1980 decision is essentially an update of treatment and 
diagnoses pertinent to the left knee and low back.  The 
evidence also provides a nexus opinion regarding the current 
left knee and low back disorders.  The Board finds that, in 
so much as Dr. H. and Dr. B's records show treatment for 
degenerative disk disease lumbar spine with radiculitis and 
osteoarthritis left knee, these records are cumulative.  
Previously submitted evidence, VA outpatient records in 
particular, already disclose a diagnosis and treatment of 
degenerative joint disease of the knees in May to June 1972.  
Private outpatient records also show diagnoses pertaining to 
the back, such as lumbar arthrosis in August 1967 and various 
diagnoses in later years.  

Dr. B's records also express the opinion that the veteran's 
current disorders of the left knee and low back are connected 
to the veteran's service on a more probable than not basis.  
While the Board notes that Dr. B. quantified his opinion of 
service connection as "more probable than not," his opinion 
is cumulative and redundant of Dr. R.E.M.'s opinion, which 
was of record in May 1980.  Dr. R.E.M. expressed the same 
opinion in May 1979 in that he stated that the veteran's knee 
disorder and low back disorder could be the result of being 
pinned by a LSST barge.  Since the evidence presented since 
the May 1980 Board decision is cumulative and redundant, it 
is not new.  Accordingly, the veteran's claim for service 
connection for left knee condition and service connection for 
low back condition is not reopened.


ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for left knee 
condition, the claim remains denied.

New and material evidence not having been received to reopen 
the veteran's claim for service connection for a low back 
condition, the claim remains denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

